        CASE 0:20-cv-02554-ECT-BRT Doc. 26 Filed 08/19/21 Page 1 of 18




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Center for Biological Diversity,                      File No. 20-cv-2554 (ECT/BRT)

              Plaintiff,

v.
                                                          OPINION AND ORDER
Sarah Strommen, in her official capacity as
Commissioner of the Minnesota Department
of Natural Resources,

              Defendant.


 Collette L. Adkins and Marc D. Fink, Center for Biological Diversity, Duluth, MN, for
 Plaintiff Center for Biological Diversity.

 Peter J. Farrell and Oliver J. Larson, Office of the Minnesota Attorney General, St. Paul,
 MN, for Defendant Sarah Strommen.


       This case is the second installment in a dispute over the impact that Minnesota’s

trapping regulations have on the state’s population of Canada lynx. A different court in

this District previously ordered the Minnesota Department of Natural Resources to apply

for a permit from the federal government that would allow “incidental take[s]” of the lynx

and, pending a decision on that application, to adopt new trapping regulations meant to

protect the lynx. In this new action, the Center for Biological Diversity claims that the

agency has not obtained a permit and that its revised regulations continue to result in

unlawful harm to the lynx. Defendant Sarah Strommen, in her official capacity as DNR

Commissioner (referred to simply as “the DNR”), has moved to dismiss the Complaint,
        CASE 0:20-cv-02554-ECT-BRT Doc. 26 Filed 08/19/21 Page 2 of 18




arguing that the Center lacks standing to assert its claim, that the judgment in the prior case

precludes the Center’s claim, and that the Center has failed to plausibly allege a violation

of the Endangered Species Act.

       The DNR’s motion will be denied. The Center has plausibly alleged an injury in

fact—i.e., ongoing harm to the lynx and associated harm to the aesthetic interests of the

Center’s members—that is caused by the DNR’s trapping regulations and would be

redressed by the injunctive relief it seeks. Because of unforeseen factual circumstances,

most notably the Fish and Wildlife Service’s failure to act on the DNR’s application for an

incidental take permit, the DNR has not established at this stage that res judicata bars the

Center’s claim. And the Center has plausibly alleged that additional, unpermitted takings

of the lynx are likely if the DNR does not change its policies.

                                              I1

       The Canada lynx is a “rare wild cat” known for a distinctive appearance

“characterized by tufted ears, hind legs that appear longer than front legs, and a pronounced

goatee under the chin.” Compl. ¶ 13 [ECF No. 1]. An estimated “50 to 200 lynx” reside

in northern Minnesota, which is “one of the few places left in the United States that contains

lynx habitat with the quality and quantity to sustain lynx populations.” Id. ¶ 15. Since

2000, the Fish and Wildlife Service—one of the federal agencies responsible for



1
       In accordance with the standards governing a motion to dismiss under Rule 12(b)(6)
and a facial attack on subject-matter jurisdiction under Rule 12(b)(1), the facts are drawn
entirely from the Complaint and documents embraced by it. See Gorog v. Best Buy Co.,
760 F.3d 787, 792 (8th Cir. 2014); Osborn v. United States, 918 F.2d 724, 729 n.6 (8th Cir.
1990).
                                              2
        CASE 0:20-cv-02554-ECT-BRT Doc. 26 Filed 08/19/21 Page 3 of 18




administering the Endangered Species Act—has considered the lynx to be a “threatened”

species. Id. ¶ 14; see 16 U.S.C. § 1533(a); 65 Fed. Reg. 16,052 (Mar. 24, 2000). This

designation gives the species certain protections under the Act—most notably, it makes it

unlawful for “any person subject to the jurisdiction of the United States” to “take” the

species “within the United States.” 16 U.S.C. § 1538(a)(1)(B); 50 C.F.R. §§ 17.31(a),

17.40(k).    The term “take” encompasses a wide range of actual or attempted conduct,

including “trap[ping].” 16 U.S.C. § 1532(19); see Babbitt v. Sweet Home Chapter of

Cmtys. for a Great Or., 515 U.S. 687, 697–99 (1995).

       The Center for Biological Diversity is a “nonprofit organization dedicated to the

protection and restoration of biodiversity.” Compl. ¶ 5. At least some of its members “live,

work, recreate, and study in areas throughout the lynx’s current range in Minnesota.”

Id. ¶ 8. These members “enjoy seeing lynx . . . and would like to see the lynx population

fully recover in Minnesota and across the country.” Id.

       Hoping to vindicate these interests, the Center and another organization sued the

DNR in 2006, claiming that the agency, through its regulations, was “authorizing trapping

that resulted in illegal incidental take of Canada lynx” in violation of the Endangered

Species Act. Id. ¶ 22; see Farrell Decl., Ex. 1 [ECF No. 16-1]. Judge Davis eventually

agreed, granting the Center’s motions for summary judgment and injunctive relief. See

Animal Prot. Inst. v. Holsten, 541 F. Supp. 2d 1073, 1081–82 (D. Minn. 2008). He ordered

the DNR to

              promptly take all action necessary to insure no further taking
              of threatened Canada Lynx . . ., including, but not limited to:


                                             3
        CASE 0:20-cv-02554-ECT-BRT Doc. 26 Filed 08/19/21 Page 4 of 18




               applying for an incidental take permit[2] for Canada Lynx on or
               before April 30, 2008 . . . and developing and preparing a
               proposal . . . to restrict, modify or eliminate the . . . incidental
               taking of Canada Lynx through trapping activities in the core
               Canada Lynx ranges.

Id. at 1081.

       In response to that initial order, the DNR applied for an incidental take permit from

the Fish and Wildlife Service and submitted a regulatory proposal to the court.

Compl. ¶ 25; see Farrell Decl., Ex. 3 [ECF No. 16-3]. Judge Davis then ordered the DNR

to promulgate its proposed regulations, with a few modifications not relevant here, on an

emergency basis so that they would take effect by October 25, 2008. Id., Ex. 6 [ECF No.

16-6]. These updated regulations were to remain in effect until one of four things

happened: (1) the DNR received an incidental take permit; (2) the Fish and Wildlife Service

issued a more general rule addressing incidental take of the lynx; (3) the lynx was delisted

from protection under the Act; or (4) the court ordered otherwise. Id. at 4–5. To date,

although nearly thirteen years have passed, the Fish and Wildlife Service has not acted on

the DNR’s permit application “despite the DNR’s repeated requests that it do so,” nor has

it taken any of the other regulatory actions that Judge Davis contemplated in his order.

Compl. ¶ 27; Farrell Decl., Ex. 9 at 4 [ECF No. 16-9].




2
       An incidental take permit insulates the permit holder from liability under the
Endangered Species Act for takings that are “incidental to, and not the purpose of, the
carrying out of an otherwise lawful activity.” 16 U.S.C. § 1539(a)(1)(B). In order to obtain
one, an applicant must show that it will take steps to mitigate the impacts of such takings.
See id. § 1539(a)(2)(A).
                                                4
           CASE 0:20-cv-02554-ECT-BRT Doc. 26 Filed 08/19/21 Page 5 of 18




          In December 2020, the Center filed this action. In the Complaint, it acknowledges

that the DNR has complied with Judge Davis’s order, but it alleges that the agency’s

amended regulations have proven ineffective. See Compl. ¶¶ 30, 37–39. Specifically,

although the DNR does not directly authorize the trapping of lynx, it “oversees licensing

and regulation of trapping” for a variety of other species, and “[l]ynx are vulnerable to

being caught in traps set for these other animals.” Id. ¶¶ 31–36. A number of lynx have

been injured or killed by otherwise lawful traps, and because the DNR has not obtained an

incidental take permit, the Center believes that the agency is continuing to violate the

Endangered Species Act. Compl. ¶¶ 41–55, 61–65. The DNR has responded by filing a

motion to dismiss the Complaint for lack of subject-matter jurisdiction and for failure to

state a claim upon which relief can be granted. ECF No. 13; see Fed. R. Civ. P. 12(b)(1),

(b)(6).

                                              II

          The first question is whether the Center has standing to raise its claim.3 Because

the DNR challenges only the Complaint’s sufficiency, this is a “facial” challenge to

subject-matter jurisdiction. Branson Label, Inc. v. City of Branson, 793 F.3d 910, 914 (8th

Cir. 2015). In analyzing a facial challenge, a court “restricts itself to the face of the

pleadings, and the non-moving party receives the same protections as it would defending

against a motion brought under Rule 12(b)(6).” Osborn v. United States, 918 F.2d 724,



3
       Although this issue comes second in the DNR’s briefs, it will be addressed first
because “standing is a jurisdictional prerequisite that must be resolved before reaching the
merits of a suit.” City of Clarkson Valley v. Mineta, 495 F.3d 567, 569 (8th Cir. 2007).
                                              5
        CASE 0:20-cv-02554-ECT-BRT Doc. 26 Filed 08/19/21 Page 6 of 18




729 n.6 (8th Cir. 1990) (citations omitted). To plead Article III standing, a plaintiff must

allege facts plausibly showing it has “(1) suffered an injury in fact, (2) that is fairly

traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed

by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016).

       The Center has adequately alleged an injury in fact, and the DNR does not argue

otherwise. An injury in fact is “an invasion of a legally protected interest which is

(a) concrete and particularized, and (b) actual or imminent, not conjectural or

hypothetical.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992) (internal quotation

marks and citations omitted). “[T]he desire to use or observe an animal species, even for

purely esthetic purposes, is undeniably a cognizable interest for purpose of standing.” Id.

at 562–63. In the environmental context, “plaintiffs adequately allege injury in fact when

they aver that they use the affected area and are persons for whom the aesthetic and

recreational values of the area will be lessened by the challenged activity.” Kuehl v.

Sellner, 887 F.3d 845, 850 (8th Cir. 2018) (quoting Friends of the Earth, Inc. v. Laidlaw

Envt’l Servs. (TOC), Inc., 528 U.S. 167, 183 (2000)). That’s what the Center has done

here. Its members4 “live, work, recreate, and study in areas throughout the lynx’s current


4
        “A membership organization may sue on behalf of its members if three criteria are
satisfied. Its members must have standing to sue, the interests it seeks to protect must be
germane to its own purpose, and neither the claim asserted nor the relief requested may
demand the participation of the individual members.” Nat’l Fed’n of Blind of Mo. v. Cross,
184 F.3d 973, 981 (8th Cir. 1999). The DNR does not contest that this case satisfies the
latter two requirements. Protecting the lynx is undoubtedly germane to the Center’s
purpose: the “protection and restoration of biodiversity.” Compl. ¶ 5. And nothing about
the Center’s claim or the declaratory and injunctive relief it seeks requires the participation
of individual members. As discussed below, the Center has also plausibly alleged that at
least some of its members have standing to sue.
                                              6
        CASE 0:20-cv-02554-ECT-BRT Doc. 26 Filed 08/19/21 Page 7 of 18




range in Minnesota.”      Compl. ¶ 8.      They “frequently engage in hiking, camping,

snowshoeing, skiing, wildlife watching, photography, dog-walking, and other activities,

and will continue to do so.” Id. They “enjoy seeing lynx . . . and would like to see the lynx

population fully recover in Minnesota[.]” Id. And, according to the Center, “DNR-

authorized trapping” harms those interests because it increases the number of lynx that are

harmed or killed. Id. ¶¶ 9–10. No more is required to allege an injury in fact.

       The Center has also adequately alleged that the DNR is causing its injury. To do

so, it must allege that its injury is “fairly traceable” to the DNR’s conduct, not just to “the

independent action of some third party not before the court.” Digit. Recognition Network,

Inc. v. Hutchinson, 803 F.3d 952, 957 (8th Cir. 2015) (quoting Lujan, 504 U.S. at 560).

Although the Center does not allege that the DNR itself trapped lynx or explicitly

authorized the trapping of lynx,5 it has alleged that the agency, which “oversees licensing

and regulation of trapping in Minnesota,” authorizes and even incentivizes the trapping of

other animals. Compl. ¶¶ 31–33. The devices used to trap these other animals “can injure

or kill Canada lynx,” and the Center provides several examples of lynx being caught in

lawful traps. Id. ¶¶ 34, 41–55. This causal connection between the DNR’s regulatory

decisions and the unlawful taking of lynx, while indirect, is sufficient for standing

purposes. See Loggerhead Turtle v. Cnty. Council of Volusia Cnty., 148 F.3d 1231, 1253

(11th Cir. 1998); cf. Defs. of Wildlife v. Adm’r, E.P.A., 882 F.2d 1294, 1300–01 (8th Cir.

1989) (recognizing this theory of causation as a basis for liability under the Act); Strahan


5
      In fact, “the DNR prohibits trapping of Canada lynx[.]” Compl. ¶ 32 (citing Minn.
R. 6234.1500).
                                              7
        CASE 0:20-cv-02554-ECT-BRT Doc. 26 Filed 08/19/21 Page 8 of 18




v. Coxe, 127 F.3d 155, 163 (1st Cir. 1997) (same); Animal Prot. Inst., 541 F. Supp. 2d at

1078–79 (same).

       According to the DNR, the Center has not adequately alleged causation for standing

purposes because “[t]he source of the injuries that [it] alleges all flow from the DNR’s

authorization of trapping ‘without the necessary permit’ from the FWS.” Def.’s Mem. in

Supp. at 16 [ECF No. 15]. In other words, the DNR believes that the Center is only

claiming to be injured by the DNR’s lack of a permit, and that lack of a permit is only

traceable to the Fish and Wildlife Service’s inaction on the permit application. This

argument conflates the Center’s theory of injury with its theory of liability. The presence

or absence of a permit may determine whether the DNR is liable for causing the Center’s

injury, but the lack of a permit, in itself, is not the injury that the Center is trying to prevent.

The injury, as noted above, is the harm to the recreational and aesthetic interests of the

Center’s members that occurs when a lynx is harmed or killed. For the reasons already

stated, that injury is fairly traceable to the DNR’s trapping policies.

       The DNR raises a similar argument concerning redressability. According to the

DNR, the Center’s injuries all flow from the DNR’s lack of a permit, but because the

responsibility for issuing a permit lies with the Fish and Wildlife Service, it is “merely

speculative” that any order directed toward the DNR would have an effect. Def.’s Mem.

in Supp. at 17–18 (quoting Young Am. Corp. v. Affiliated Comput. Servs., Inc., 424 F.3d

840, 845 (8th Cir. 2005)). This argument, like DNR’s causation argument, rests on a

flawed premise: that the Center is primarily concerned about the lack of a permit. As

explained above, the relevant injury is the harm to the lynx caused by the challenged

                                                 8
        CASE 0:20-cv-02554-ECT-BRT Doc. 26 Filed 08/19/21 Page 9 of 18




trapping policies, not the DNR’s lack of a permit. It is plausible that an order “[e]njoin[ing]

the DNR from authorizing trapping that risks further injuries and death to Canada lynx,”

Compl. at 16 ¶ B (“Request for Relief”), would at least partially redress this injury even if

the FWS never acts on the DNR’s permit application. See Loggerhead Turtle, 148 F.3d at

1253–55.

                                              III

       Now move to the DNR’s principal argument, which is that the judgment in the

Center’s prior lawsuit bars its claim in this one. “The preclusive effect of a judgment is

defined by claim preclusion and issue preclusion, which are collectively referred to as ‘res

judicata.’” Taylor v. Sturgell, 553 U.S. 880, 892 (2008). Res judicata is an affirmative

defense that a defendant must plead and prove, but a court may nonetheless dismiss an

action on this basis under Rule 12(b)(6) if the complaint (including documents that it

embraces) establishes that the plaintiff’s claims are precluded. C.H. Robinson Worldwide,

Inc. v. Lobrano, 695 F.3d 758, 764 (8th Cir. 2012). Federal common-law rules govern the

application of res judicata when, as here, a federal court presides over a federal-question

case. Taylor, 553 U.S. at 891. To prevail, the DNR must show that “(1) the first suit

resulted in a final judgment on the merits; (2) the first suit was based on proper jurisdiction;

(3) both suits involve the same parties (or those in privity with them); and (4) both suits

are based upon the same claims or causes of action.” Midwest Disability Initiative v. JANS

Enters., 929 F.3d 603, 607 (8th Cir. 2019) (citation omitted). The Parties agree that the

first three requirements are satisfied. See Def.’s Mem. in Supp. at 11–12; Pl.’s Mem. in



                                               9
       CASE 0:20-cv-02554-ECT-BRT Doc. 26 Filed 08/19/21 Page 10 of 18




Opp’n at 12 [ECF No. 20]. They only dispute whether this case involves the “same claims

or causes of action” as the prior lawsuit.

       Two claims are the same for res judicata purposes if they “arise[] out of the same

nucleus of operative facts[.]” Midwest Disability Initiative, 929 F.3d at 610 (quoting

Yankton Sioux Tribe v. U.S. Dep’t of Health & Human Servs., 533 F.3d 634, 641 (8th Cir.

2008)). To decide if they do, a court “examines whether the second lawsuit is ‘part of the

transaction, or series of connected transactions, out of which the [first] action arose . . .,

giving weight to such considerations as whether the facts are related in time, space, origin,

or motivation, [and] whether they form a convenient trial unit.” First Nat’l Bank in Sioux

Falls v. First Nat’l Bank S.D., 679 F.3d 763, 767 (8th Cir. 2012) (quoting Lane v. Peterson,

899 F.2d 737, 742 (8th Cir. 1990)); see Restatement (Second) of Judgments § 24 (June

2021 Update). The “development of new material facts can mean that a new case and an

otherwise similar previous case do not present the same claim.” Whole Woman’s Health

v. Hellerstedt, 136 S. Ct. 2292, 2305 (2016).

       Difficult problems can arise when a case involves a “substantially single course of

activity” that “continue[s] through the life of a first suit and beyond.” 18 Edward H.

Cooper, Federal Practice and Procedure § 4409 (3d ed. April 2021 Update). The general

rule in this situation is that “a new claim or cause of action is created as the conduct

continues” after the first judgment. Id. Some courts recognize an exception to this general

rule when “the object of the first proceeding was to establish the legality of the continuing

conduct into the future.” Id.; see Hatch v. Boulder Town Council, 471 F.3d 1142, 1150–

51 (10th Cir. 2006). Put differently, when a prior suit ends in a judgment resolving the

                                             10
       CASE 0:20-cv-02554-ECT-BRT Doc. 26 Filed 08/19/21 Page 11 of 18




legality of conduct that will continue after the judgment, the plaintiff generally cannot

challenge that same conduct again. See Yankton Sioux Tribe, 533 F.3d at 641–43;

Monahan v. N.Y.C. Dep’t of Corr., 214 F.3d 275, 289–90 (2d Cir. 2000). But even this

principle is not absolute. A claim involving continuing conduct that was the subject of a

prior judgment may not be precluded “if unanticipated events so change the situation as to

warrant further relief[.]” 18 Cooper, supra, § 4409; see First Nat’l Bank, 679 F.3d at 767–

68.

       The claims in this case are undoubtedly similar to those in the prior lawsuit. They

involve the same threatened species and the same theory of liability. The nature of the

challenged DNR conduct does not seem meaningfully different between the two cases.

Moreover, the prior judgment was, at least in some sense, meant to “establish the legality

of the continuing conduct into the future.” 18 Cooper, supra, § 4409. Judge Davis’s order

was prospective in nature. It required the DNR to promulgate new regulations on an

emergency basis and to pursue a federal permit that would insulate the agency from legal

liability. And it said that, after the DNR took these steps, it would “be in compliance with

Section 9 of the ESA.” Farrell Decl., Ex. 6 at 4.

       Although it is a close call given these similarities, the DNR has not shown that the

pleading-stage record establishes its affirmative defense of res judicata. This is because

the Fish and Wildlife Service’s unforeseen inaction on the DNR’s permit application

amounts to a “changed circumstance” that differentiates the claims in this case for

preclusion purposes.



                                            11
       CASE 0:20-cv-02554-ECT-BRT Doc. 26 Filed 08/19/21 Page 12 of 18




       The Service’s inaction has given rise to two related and unanticipated consequences.

First, it is apparent that, when the prior judgment was entered, everyone anticipated it

would be a matter of months before the DNR had an incidental take permit. See Animal

Prot. Inst., 541 F. Supp. 2d at 1076 (“Once filed, it may take up to 10 months for the FWS

to process the permit.”). The emergency regulations were meant as an interim measure to

minimize or eliminate the risk of harm to the lynx while DNR awaited a decision on its

permit application. See id. at 1081–82; Farrell Decl., Ex. 6 at 4–5. Now that years have

passed with no such decision, the temporary regulations have effectively become

permanent.

       Second, according to the Center’s allegations, the once-temporary regulations have

resulted in new unpermitted takings of the lynx. At the time of the prior judgment, there

was no reason to consider the risk that, over time, the temporary regulations would lead to

additional unpermitted takings. The reason, once again, was that no one thought the

regulations would be in effect for any significant period of time before the DNR obtained

its permit. Generally, each unpermitted taking violates the Endangered Species Act, see

16 U.S.C. § 1538(a)(1)(B); 50 C.F.R. § 17.31(a), and in view of the Parties’ and the court’s

expectations, it seems fair to say that the new takings were “unanticipated.” 18 Cooper,

supra, § 4409; see First Nat’l Bank, 679 F.3d at 767–68. Given this context, the prior

judgment—including Judge Davis’s statement that the DNR would be “in compliance with

Section 9 of the ESA” if it adopted the temporary regulations—cannot be understood to

definitively resolve the lawfulness of the DNR’s temporary regulations for all time.



                                            12
       CASE 0:20-cv-02554-ECT-BRT Doc. 26 Filed 08/19/21 Page 13 of 18




       The DNR responds that this case is more like the mine run of cases that address a

prior judgment establishing the legality of continuing conduct. Def.’s Mem. at 13–15. It

relies principally on Yankton Sioux Tribe and Monahan, but both cases are distinguishable.

Yankton Sioux Tribe involved a challenge to the Indian Health Service’s decision to shutter

an emergency room that served a tribal community. 533 F.3d at 636–37. A prior lawsuit

ended with a permanent injunction requiring the Service to comply with a statutory

procedural requirement that governed such closure decisions, and after the Service did so,

the court dissolved the injunction. Id. at 637–38. Later, when the Service set a new closure

date for the emergency room, the Tribe filed another lawsuit raising similar claims and

arguing that the new closure date was a new material fact. Id. at 638, 641. The court

rejected this argument, concluding that “the decision to close the [] emergency room was

made only once,” and “each proposed closure deadline,” rather than a new circumstance

giving rise to a new claim, was merely “part of the process intended to carry out the original

decision.” Id. at 641. The nature of the challenged conduct in this case is different. The

Center alleges that the DNR is causing new, unpermitted takings of the lynx that post-date

the prior judgment. The cause of these takings, according to the Center, are regulations

that were promulgated in response to the prior judgment, not conduct that pre-dated the

judgment. And because of the Fish and Wildlife Service’s inaction on the DNR’s permit

application, the takings are occurring under circumstances that neither the court nor the

Parties contemplated when the prior judgment was entered. See Animal Welfare Inst. v.

Martin, 588 F. Supp. 2d 70, 93 (D. Me. 2008) (reaching the same result in a remarkably

similar lawsuit involving the Canada lynx); accord First Nat’l Bank, 679 F.3d at 767–68.

                                             13
       CASE 0:20-cv-02554-ECT-BRT Doc. 26 Filed 08/19/21 Page 14 of 18




       Monahan is also different.      In that case, city corrections officers brought a

representative action raising facial and as-applied constitutional challenges to their

department’s sick-leave policy. 214 F.3d at 280. A stipulated settlement of their lawsuit

required the department to amend the policy in exchange for a with-prejudice dismissal of

the constitutional claims. Id. at 280–81. Later, different officers asserted constitutional

claims related to leave decisions made under the amended policy. Id. at 282. The court

held that these claims were precluded because they fell “within the same queue as those of

injured officers . . . under the earlier version.” Id. at 290. Allowing the new claims to go

forward, the court wrote, would undermine the “efficiencies created by [the] mutually

agreeable settlement” in the prior suit. Id. at 289. In other words, the purpose of the

settlement was to definitively resolve the constitutionality of the sick-leave policy absent

further amendments or changes in controlling law, and enforcing preclusion would ensure

that the new plaintiffs were “bound by their representative’s decision” to settle. Id. at 289–

90. Those finality concerns are not present here. As discussed above, the regulatory

changes required under the prior judgment were never meant to be permanent; their

purpose was to bridge the gap between the judgment and the decision on the DNR’s permit

application. The regulations have now effectively become permanent, but there has been

no opportunity to examine their long-term effects. Allowing the Center to pursue relief

based on the new takings under these circumstances would not undermine the prior

judgment’s finality.

       Finally, the DNR argues that, rather than filing a new action, the Center should have

sought modification of the prior judgment under Federal Rule of Civil Procedure 60(b) or

                                             14
       CASE 0:20-cv-02554-ECT-BRT Doc. 26 Filed 08/19/21 Page 15 of 18




60(d). Def.’s Mem. in Supp. at 14–15 (citing City of Duluth v. Fond du Lac Band of Lake

Superior Chippewa, 708 F. Supp. 2d 890, 897 (D. Minn. 2010)). The Center certainly

could have pursued that option,6 but the DNR has cited no authority to support the

proposition that the Center was required to do so when res judicata did not otherwise

preclude a new action.

       No doubt this case presents an unusual conceptual difficulty. Normally, one thinks

of “unanticipated events” as changes that have actually happened. Here, we have the

opposite problem. The prior judgment rested on an assumption that certain changes would

come, but they never did. Under these unique circumstances, and in view of the burden of

proof and the undeveloped record, the better answer is that the Center is not precluded from

seeking additional relief in a new action. If additional factual development makes it

appropriate to revisit this issue, the DNR is free to raise it as an affirmative defense at

summary judgment.

                                             IV

       The DNR’s final argument is that the Center has failed to state a claim under the

Endangered Species Act. In reviewing a motion to dismiss for failure to state a claim under

Rule 12(b)(6), a court must accept as true all of the factual allegations in the complaint and


6
        The Center argues that it would have been essentially impossible to obtain relief
under Rule 60(b) given the amount of time that has passed since the prior judgment.
Without weighing in on whether such relief would be appropriate, it is worth observing
that, although Rule 60(b) motions must be brought within a “reasonable time,” courts have
recognized the need for a “flexible approach” to that standard in the unique context of
“institutional reform litigation.” Horne v. Flores, 557 U.S. 433, 448–50 (2009) (quoting
Rufo v. Inmates of Suffolk Cnty. Jail, 502 U.S. 367, 381 (1992)); see Ahmad v. City of St.
Louis, 995 F.3d 635, 640–41 (8th Cir. 2021).
                                             15
        CASE 0:20-cv-02554-ECT-BRT Doc. 26 Filed 08/19/21 Page 16 of 18




draw all reasonable inferences in the plaintiff’s favor. Gorog v. Best Buy Co., 760 F.3d

787, 792 (8th Cir. 2014) (citation omitted). Although the factual allegations need not be

detailed, they must be sufficient to “raise a right to relief above the speculative level . . . .”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted). The complaint

must “state a claim to relief that is plausible on its face.” Id. at 570. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

       The Center claims it is entitled to a declaration that the DNR’s policies violate the

Endangered Species Act because they result in the unpermitted taking of Canada lynx and

an injunction prohibiting the DNR “from authorizing trapping that risks further injuries

and death to Canada lynx.” Compl. at 16 ¶¶ A–B. To state a claim to this relief, the Center

must allege facts plausibly showing that it is “likely that additional takings may occur

unless further regulations are implemented.” Animal Prot. Inst., 541 F. Supp. 2d at 1081;

accord Ctr. for Biological Diversity v. Otter, No. 1:14-CV-258-BLW, 2018 WL 539329,

at *2 (D. Idaho Jan. 24, 2018); Martin, 588 F. Supp. 2d at 99. The Parties seem to agree

that, in theory, the Center can use allegations of past lynx takings to raise a reasonable

inference that such takings are likely to recur. See Pl.’s Mem. in Opp’n at 27 (citing Porter

v. Jones, 319 F.3d 483, 491 (9th Cir. 2003)). According to the DNR, however, the Center

has alleged too few takings, spread across too many years, to make it plausible that any




                                               16
       CASE 0:20-cv-02554-ECT-BRT Doc. 26 Filed 08/19/21 Page 17 of 18




more takings are likely.7 Def.’s Mem. in Supp. at 20; Def.’s Reply Mem. at 12–13 [ECF

No. 24].

       Viewing the allegations in the light most favorable to the Center, it has done enough

to state a plausible claim for declaratory and injunctive relief. The Center outlines fifteen

instances of lynx in Minnesota being harmed or killed by traps between December 2009

and November 2018. Compl. ¶¶ 41–55. At least ten of these instances involved traps that

complied with DNR regulations. Id. ¶ 63. (The Complaint does not say whether the other

five instances of trapping involved unlawful practices.) But there is reason to believe that

even more lynx have been trapped. “[M]any trapped lynx may go unreported by trappers,”

and the Fish and Wildlife Service has “estimated that for every reported incidental take of

lynx, one incidental take remains unreported.” Id. ¶¶ 58–69. Given these allegations and

the procedural posture, it is reasonable to infer that the DNR’s ongoing trapping policies

are likely to result in additional takings of the lynx going forward. See Animal Prot. Inst.,

541 F. Supp. 2d at 1081 (finding that injunctive relief was warranted at the summary-

judgment stage based on 13 takings reported over a three-year period); Animal Welfare

Inst., 588 F. Supp. 2d at 109 (granting preliminary injunctive relief even though “only one

lynx ha[d] been subject to a take” in the type of trap at issue); see also Loggerhead Turtle

v. Cnty. Council of Volusia Cnty., 896 F. Supp. 1170, 1180 (M.D. Fla. 1995) (“[T]he future

threat of [even a] single taking is sufficient to invoke the authority of the [ESA].”); cf. Ctr.

for Biological Diversity, 2018 WL 539329, at *3 (denying injunctive relief at the summary-


7
       The DNR has not challenged the sufficiency of the Center’s merits allegations on
any other basis.
                                              17
        CASE 0:20-cv-02554-ECT-BRT Doc. 26 Filed 08/19/21 Page 18 of 18




judgment stage because, of four reported lynx trappings, three were exempt from ESA

liability).

                                         ORDER

        Based on the foregoing, and on all the files, records, and proceedings in this case,

IT IS ORDERED THAT Defendant Sarah Strommen’s Motion to Dismiss [ECF No. 13]

is DENIED.



Dated: August 19, 2021                    s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court




                                             18
